DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on December 19, 2018.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
1)	On page 1, in paragraph 1001, line 2:  “March 3, 3014” should be changed to the phrase --March 3, 2014, (now U.S. Patent No. 10,022,285)--.  
2)	On page 23, in paragraph 1114, lines 1 & 8:  The number “12” should be changed to --13--.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  In the first line of claim 22, the number “13” should be changed to --17--.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is 
appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-10, 15-18 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27 of U.S. Patent No. 8,661,586.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-10, 15-18 and 23-26 are generic to all that is recited in claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27 of U.S. Patent No. 8,661,586.  In other words, claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27 of U.S. Patent No. 8,661,586 fully encompass the subject matter of claims 5-10, 15-18 and 23-26 and therefore anticipate claims 5-10, 15-18 and 23-26.  Since claims 5-10, 15-18 and 23-26 are anticipated by claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27 of the patent, they are not patentably distinct from claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27.   Thus the invention of claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27 of the patent is in effect a “species” of the “generic” invention of claims 5-10, 15-18 and 23-26.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 

2010 (Fed. Cir. 1993).  Since claims 5-10, 15-18 and 23-26 are anticipated (fully encompassed) by claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27 of the patent, claims 5-10, 15-18 and 23-26 are not patentably distinct from claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27, regardless of any additional subject matter present in claims 1-6, 9-11, 13, 15, 19, 21, 22 and 24-27.  

Claims 5 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 9,993,379.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 11-14 are generic to all that is recited in claims 1 and 3-5 of U.S. Patent No. 9,993,379.  In other words, claims 1 and 3-5 of U.S. Patent No. 9,993,379 fully encompass the subject matter of claims 5 and 11-14 and therefore anticipate claims 5 and 11-14.  Since claims 5 and 11-14 are anticipated by claims 1 and 3-5 of the patent, they are not patentably distinct from claims 1 and 3-5.  Thus the invention of claims 1 and 3-5 of the patent is in effect a “species” of the “generic” invention of claims 5 and 11-14.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 5 and 11-14 are anticipated (fully encompassed) by claims 1 and 3-5 of the patent, claims 5 and 11-14 are not patentably distinct from claims 1 and 3-5, regardless of any additional subject matter present in claims 1 and 3-5.  

Claims 5, 11, 12, 15, 17, 21 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 12, 16 and 20-23 of U.S. Patent No. 

10,022,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 11, 12, 15, 17, 21 and 23-26 are generic to all that is recited in claims 1, 3, 6, 11, 12, 16 and 20-23 of U.S. Patent No. 10,022,285.  In other words, claims 1, 3, 6, 11, 12, 16 and 20-23 of U.S. Patent No. 10,022,285 fully encompass the subject matter of claims 5, 11, 12, 15, 17, 21 and 23-26 and therefore anticipate claims 5, 11, 12, 15, 17, 21 and 23-26.  
Since claims 5, 11, 12, 15, 17, 21 and 23-26 are anticipated by claims 1, 3, 6, 11, 12, 16 and 20-23 of the patent, they are not patentably distinct from claims 1, 3, 6, 11, 12, 16 and 20-23.  Thus the invention of claims 1, 3, 6, 11, 12, 16 and 20-23 of the patent is in effect a “species” of the “generic” invention of claims 5, 11, 12, 15, 17, 21 and 23-26.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 5, 11, 12, 15, 17, 21 and 23-26 are anticipated (fully encompassed) by claims 1, 3, 6, 11, 12, 16 and 20-23 of the patent, claims 5, 11, 12, 15, 17, 21 and 23-26 are not patentably distinct from claims 1, 3, 6, 11, 12, 16 and 20-23, regardless of any additional subject matter present in claims 1, 3, 6, 11, 12, 16 and 20-23.  

Claims 5, 7, 8, 11-14, 17, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 7, 8, 11-14, 17, 21 and 22 are generic to all that is recited in claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576.  In other words, claims 1, 3-6, 8 and 11-13 of U.S. Patent No. 10,512,576 fully encompass the subject matter of claims 5, 7, 8, 11-14, 17, 21 and 22 

and therefore anticipate claims 5, 7, 8, 11-14, 17, 21 and 22.  Since claims 5, 7, 8, 11-14, 17, 21 and 22 are anticipated by claims 1, 3-6, 8 and 11-13 of the patent, they are not patentably distinct from claims 1, 3-6, 8 and 11-13.  Thus the invention of claims 1, 3-6, 8 and 11-13 of the patent is in effect a “species” of the “generic” invention of claims 5, 7, 8, 11-14, 17, 21 and 22.  It has been held that the generic invention is anticipated by the species, see 1, 3-6, 8 and 11-13, 
29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 5, 7, 8, 11-14, 17, 21 and 22 are anticipated (fully encompassed) by claims 1, 3-6, 8 and 11-13 of the patent, claims 5, 7, 8, 11-14, 17, 21 and 22 are not patentably distinct from claims 1, 3-6, 8 and 11-13, regardless of any additional subject matter present in claims 1, 3-6, 8 and 11-13.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 5, 12-16, 23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 5,800,368 to Klingemann et al.  With respect to claims 5 and 12-14, Klingemann et al. ‘368 shows the claimed limitations of an apparatus (10) comprising:  a support element (a lower portion of element 12 as shown in Figure 1 and as described in 
column 4, lines 11-13) having a first end portion (18) and a second end portion (above element 18) and a top surface (14) disposed at an angle relative to a bottom surface, the second end portion having a height greater than a height of the first end portion (also as shown in Figures 4 & 6 and as described in column 4, lines 27 & 28); a riser element (an upper portion of element 12 as shown in Figure 1 and as described in column 4, lines 11-13) disposed proximate to the second end portion of the support element, the riser element and the support element collectively defining a receiving portion (28) between the riser element and the support element; and a body element (46) configured to be disposed at least partially on the support element, the body element configured to maintain a user in a side position on the support element (as shown in Figures 1 & 5 and as described in column 4, lines 9-11, 22-26 & 31-35); wherein the support element and the riser element are formed integrally as a single component (as shown in Figures 2 & 4 and as described in column 4, lines 11-13); wherein the receiving portion (28) is a first receiving portion, the riser element and the support element collectively define a second receiving portion (30) configured to receive a portion of a user’s arm (as shown in Figure 1 and as described in column 4, lines 31-35); and a casing (34, 38), the 

riser element and the support element each disposed within the casing (as shown in Figure 6 and as described in column 4, lines 39-50).
With respect to claims 15 and 16, the reference further teaches a method, comprising:  configuring a therapeutic cushion system (12) to support a user in an inclined side position, the therapeutic cushion system including a support element (a lower portion of element 12 as shown in Figure 1 and as described in column 4, lines 11-13) and a riser element (an upper portion of element 12 as shown in Figure 1 and as described in column 4, lines 11-13) collectively defining a receiving portion (28, 30) wherein an arm of the user can at least partially be disposed within the receiving portion when the user is supported in the inclined side position (also as described in column 4, lines 22-23 & 31-35); and providing a body element (46) for placement on a top surface (14) of the support element, the body element being configured to maintain the user in the side position on the therapeutic cushion system (12) (as shown in Figures 1 & 5 and as described in column 4, lines 9-11 & 22-26); and coupling the riser element to the support element such that the receiving portion (28) defined between the riser element and the support element is a selected size (as shown in Figure 1 and as described in column 4, lines 33-38).
With respect to claims 23, 25 and 26, the reference further teaches a method, comprising:  positioning a user on a therapeutic cushion system (12), the therapeutic cushion system including a support element (a lower portion of element 12 as shown in Figure 1 and as described in column 4, lines 11-13) and a riser element (an upper portion of element 12 as shown in Figure 1 and as described in column 4, lines 11-13) collectively defining a receiving .

Claims 5, 13, 15, 23, 25 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 7,536,741 to Schultz.  With respect to claims 5 and 13, Schultz ‘741 shows the claimed limitations of an apparatus comprising:   a support element (1002) having a first end portion and a second end portion and a top surface (506) disposed at an angle relative to a bottom surface, the second end portion having a height greater than a height of the first end portion (as shown in Figure 11 and as described in column 5, lines 38-40); a riser element (504) disposed proximate to the second end portion of the support element (1002), the riser element and the support element collectively defining a receiving portion (i.e., an upper 

portion of element 514 as shown in Figure 11 and as described in column 3, lines 31 & 32) between the riser element (504) and the support element (1002); and a body element (1102) configured to be disposed at least partially on the support element, the body element configured to maintain a user (202) in a side position (302) on the support element (1002) (as shown in Figure 11 and as described in column 5, lines 36-53); and wherein the receiving portion (an upper portion of element 514) is a first receiving portion, the riser element (504) and the support element (1002) collectively define a second receiving portion (i.e., a lower portion of element 514 as shown in Figure 11 and as described in column 3, lines 31 & 32) configured to receive a portion (306) of a user’s arm.
With respect to claim 15, the reference further teaches a method, comprising:  configuring a therapeutic cushion system to support a user (202) in an inclined side position (302), the therapeutic cushion system including a support element (1002) and a riser element (504) collectively defining a receiving portion (514) wherein an arm of the user (202) can at least partially be disposed within the receiving portion when the user is supported in the inclined side position (as shown in Figure 11 and as described in column 3, lines 31 & 32 and in column 5, lines 36-53); and providing a body element (1102) for placement on a top surface (506) of the support element (1002), the body element being configured to maintain the user (202) in the side position (302) on the therapeutic cushion system (also as shown in Figure 11 and as described in column 5, lines 38-53).
With respect to claims 23, 25 and 26, the reference further teaches a method, comprising:  positioning a user (202) on a therapeutic cushion system, the therapeutic cushion .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6, 17, 19-22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingemann et al. ‘368.  With respect to claims 6 and 17, Klingemann et al. ‘368 does not specifically disclose a condition wherein the top surface (14) of the support element is disposed at an angle between about 6 degrees and about 30 degrees relative to the bottom surface (16) of the support element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus of Klingemann et al. ‘368 with a support element having a top surface which is disposed at an 

angle between about 6 degrees and about 30 degrees relative to a bottom surface of the support element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 19 and 20, Klingemann et al. ‘368 also does not specifically disclose conditions wherein the support element has a length of between about 20 inches and about 40 inches and wherein the height of the second end portion is between about 6 inches and about 14 inches, and the height of the first end portion is about 2 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus of Klingemann et al. ‘368 with a support element having the particular length and height dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 21 and 22, Klingemann et al. ‘368 further teaches conditions wherein the support element and the riser element are formed integrally as a single component (as shown in Figures 2 & 4 and as described in column 4, lines 11-13); and wherein the receiving portion (28) is a first receiving portion, the riser element and the support element collectively define a second receiving portion (30) configured to receive a portion of a user’s arm (as shown in Figure 1 and as described in column 4, lines 31-35).
With respect to claim 24, Klingemann et al. ‘368 does not specifically disclose a condition wherein the positioning includes positioning the user on the therapeutic cushion In re Aller, 105 USPQ 233.

Claims 6, 17, 19, 20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz ‘741.  With respect to claims 6 and 17, Schultz ‘741 does not specifically disclose a condition wherein the top surface (506) of the support element (1002) is disposed at an angle between about 6 degrees and about 30 degrees relative to the bottom surface of the support element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus of Schultz ‘741 with a support element having a top surface which is disposed at an angle between about 6 degrees and about 30 degrees relative to a bottom surface of the support element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claims 19 and 20, Schultz ‘741 also does not specifically disclose conditions wherein the support element (1002) has a length of between about 20 inches and about 40 inches and wherein the height of the second end portion is between about 6 inches and about 14 inches, and the height of the first end portion is about 2 inches.  It would have In re Aller, 105 USPQ 233.
With respect to claim 22, Schultz ‘741 further teaches a condition wherein the receiving portion (i.e., an upper portion of element 514 as shown in Figure 11 and as described in column 3, lines 31 & 32) is a first receiving portion, the riser element (504) and the support element (1002) collectively define a second receiving portion (i.e., a lower portion of element 514 as shown in Figure 11 and as described in column 3, lines 31 & 32) configured to receive a portion (306) of a user’s arm. 
With respect to claim 24, Schultz ‘741 does not specifically disclose a condition wherein the positioning includes positioning the user (202) on the therapeutic cushion system such that the user is disposed on the therapeutic cushion system at an angle between about 5 degrees and 20 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the user’s body on the therapeutic cushion system of Schultz ‘741 such that the user is disposed on the therapeutic cushion system at an angle between about 5 degrees and 20 degrees, since it has been held that where the general conditions of a claim are disposed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Melcher et al. ‘309, Melcher et al. ‘340, Melcher et al. ‘175, Melcher et al. ‘946, Melcher et al. ‘274, Melcher et al. ‘829, Melcher et al. ‘962, Melcher et al. ‘284 and Melcher et al. ‘395.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673